17 N.Y.3d 922 (2011)
958 N.E.2d 550
934 N.Y.S.2d 371
2011 NY Slip Op 89844
In the Matter of the Claim of ANTHONY P. MESSINA, Respondent,
v.
HUDSON NEWS COMPANY et al., Appellants, et al., Respondent.
WORKERS' COMPENSATION BOARD, Respondent.
Not in source.	
Court of Appeals of New York.
Decided November 17, 2011.
Chief Judge LIPPMAN taking no part.
Appeal dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.